IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT CINCINNATI

UNITED STATES OF AMERICA,

Plaintiff, : Case No. 1:17-cr-057
Also 1:19-cv-830

District Judge Susan J. Dlott
- vS - Magistrate Judge Michael R. Merz

ERIC ZYN HO,

Defendant.

 

DECISION AND ORDER

 

This § 2255 case is before the Court on the Report and Recommendations of Magistrate
Judge Michael R. Merz (ECF No. 105). As part of that Report, the Magistrate Judge notified
Defendant that any objections were required to be filed within seventeen days of service of the
Report. /d. at PageID 465. Later the Magistrate Judge confirmed in a separate filing that
Defendant’s deadline for filing objections was March 1, 2020 (ECF No. 108). As of the date of
this Order, no objections have been filed.

Accordingly the Magistrate Judge’s Report is adopted and the Motion to Vacate (ECF
No. 91) is dismissed with prejudice. Pursuant to Fed.R.Civ.P. 58, the Clerk shall enter a separate

judgment to that effect.
Because reasonable jurists would not disagree with this conclusion, Defendant is denied a
certificate of appealability and that the Court certifies to the Sixth Circuit that any appeal would

be objectively frivolous and should not be permitted to proceed in forma pauperis.

March 31, 2020

Susan J. Plott
United States District Judge

Nw
